  Case 3:18-cr-30011-MJR Document 31 Filed 01/04/19 Page 1 of 8 Page ID #78




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               ) No. 3:18 CR 30011 MJR
                                                  )
ANTHONY SHANKLIN,                                 )
                                                  )
       Defendant.                                 )

                      DEFENDANT’S SENTENCING MEMORANDUM

       Anthony Shanklin is the only child of a single mother. He did not meet his father until he

was 13 years old. His father lives in Milwaukee and is unemployed. His mother, Theresa

Hawkins, worked two jobs and his grandmother also helped raise him. A family friend, Robert

Wills and his wife Evelyn, watched Anthony after school because he was often home alone. Mr.

Wills notes that Anthony was a good kid and never caused any trouble. Anthony excelled in

music and could play several different instruments in the school band. He hoped to earn a music

scholarship to college. However, in high school Anthony started running with the wrong crowd.

He dropped out of school in March of his junior year. He picked up a marijuana possession case

at age 17 and distribution charges at age 19. He was ultimately sentenced to 364 days in jail. He

has no history of violence and no prior weapons offenses.

       On November 24, 2017, Mr. Shanklin was stopped by the Alton Police Department.

During the stop Mr. Shanklin said he “might as well make it easy and offered to show [the

officers] where it is.” He went on to tell them the gun was under the driver’s seat. The officers

also found over two ounces of marijuana. He told the officers he was going to a party and would

share it with others so they could smoke it. If there was any marijuana left after the party, he

would likely sell it or give it away.

                                                 1
  Case 3:18-cr-30011-MJR Document 31 Filed 01/04/19 Page 2 of 8 Page ID #79




        On October 25, 2018, Mr. Shanklin filed an unopposed request to participate in the

Court’s combined plea and sentencing procedure. At that time, the parties contemplated a plea

agreement with a potential range of punishment of 97 - 120 months. The parties also agreed to

recommend a below guideline sentence of 72 months. However, the parties had mistakenly

counted the cases noted in Paragraphs 31 and 32 of the PSR as separate sentences. In fact, those

cases should be counted as a single sentence, which resulted in a lower base offense level and a

lower criminal history score. The correct range of punishment is 63-78 months. Mr. Shanklin

intends to enter an open plea of guilty on January 18 and proceed immediately to sentencing.

Mr. Shanklin is respectfully requesting a sentence of 55 months – a sentence eight months below

the guidelines.

        Mr. Shanklin has been held in the Alton City Jail for eight months. Mr. Shanklin is

locked in his cell at least 23 hours per day. He is provided one hour out of his cell which

includes both their recreational time and time to shower. His cell consists of two bunks, one

toilet, one sink and one telephone/intercom device. Other than the bunks, there is no seat or table

on which to write. The cells are approximately 10 x 12 feet. There are no outside windows or

natural light in the jail.

        The cell doors are solid with a small window and a chuckhole through which all meals

and medications are served. The chuckholes are closed when not being used. The structure of

the cells do not allow the detainees to speak to one another from cell to cell. There is no indoor

rec room or exercise room. Rec time occurs in the hallway between the cells. At the end of that

hallway there is a shorter hallway at a right angle. The smaller hallway contains a television, a

chin-up bar and a dip station.




                                                 2
 Case 3:18-cr-30011-MJR Document 31 Filed 01/04/19 Page 3 of 8 Page ID #80




       There is very little to do during the 23 hours of lockdown. Radios, televisions and any

other electronic devices are prohibited in the cells. Detainees are allowed to keep up to four

books in their cells. Mr. Shanklin reports he spends a few hours each day reading and the rest of

the day going crazy.

       Mr. Shanklin has been living for eight months in conditions of extreme isolation akin to

solitary confinement. A brief comparison to solitary confinement cases litigated in the courts

demonstrates that Mr. Shanklin is being treated no better than prisoners in segregated housing

units or supermax facilities.

       In Isby v. Brown, the Seventh Circuit considered a claim by a man being held in the

Indiana Department of Corrections Special Confinement Unit or “SCU.”

               Isby's cell is approximately eighty square feet, and he remains inside it for
       twenty-three hours each day. There are windows through which Isby can see the hallway
       with a skylight, and a hallway clock is also visible from Isby's cell. He has a television
       and desk and is able to do some exercises such as push-ups in his cell. Isby is limited to
       one hour per day of out-of-cell exercise in a small outdoor enclosure surrounded by a
       chain-link fence with a basketball hoop and a pull-up bar.

       …. Isby also may be outside his cell for social visits, attorney visits, medical
       appointments, showers, and meetings with prison staff as needed. However, because Isby
       is housed in the SCU, he does not have access to the vocational, work, or educational
       programs offered to general-population inmates.

       ….Isby has eaten all of his meals alone from food trays passed by correctional officers
       through a narrow port in the cell door.

Isby v. Brown, 856 F.3d 508, 513-14 (7th Cir. 2017).

       In Wilkinson v. Austin, 545 U.S. 209, 214–15 (2005), the Supreme Court described the

conditions at Ohio’s supermax prison, the Ohio State Penitentiary (OSP):

                Conditions at OSP are more restrictive than any other form of incarceration in
       Ohio, including conditions on its death row or in its administrative control units. The
       latter are themselves a highly restrictive form of solitary confinement. In OSP almost
       every aspect of an inmate's life is controlled and monitored. Inmates must remain in their

                                                 3
  Case 3:18-cr-30011-MJR Document 31 Filed 01/04/19 Page 4 of 8 Page ID #81




        cells, which measure 7 by 14 feet, for 23 hours per day. A light remains on in the cell at
        all times, though it is sometimes dimmed, and an inmate who attempts to shield the light
        to sleep is subject to further discipline. During the one hour per day that an inmate may
        leave his cell, access is limited to one of two indoor recreation cells.

                Incarceration at OSP is synonymous with extreme isolation. In contrast to any
        other Ohio prison, including any segregation unit, OSP cells have solid metal doors with
        metal strips along their sides and bottoms which prevent conversation or communication
        with other inmates. All meals are taken alone in the inmate's cell instead of in a common
        eating area. Opportunities for visitation are rare and in all events are conducted through
        glass walls. It is fair to say OSP inmates are deprived of almost any environmental or
        sensory stimuli and of almost all human contact.

Wilkinson v. Austin, 545 U.S. 209, 214–15 (2005).

        “‘Supermax prisons are maximum security facilities with highly restrictive conditions,

designed to segregate the most dangerous prisoners from the general prison population.”

Wilkinson, 545 U.S. at 209. Ohio created the OSP in response to the rise in prison gangs and

prison violence. It opened the OSP after a prison riot in a maximum security prison. Similarly,

Mr. Isby was placed in the SCU after he punched a counselor in the face, stabbed one

correctional officer in the head, another in the neck, and killed a guard dog – for which he was

convicted of attempted murder and battery and sentenced to 40 additional years.

        Mr. Shanklin is not in administrative or disciplinary segregation. He was randomly

placed in Alton by the U.S. Marshals. As a pretrial detainee, he must be protected from all forms

of punishment under the Due Process Clause. Bell v. Wolfish, 441 U.S. 520, 536, n. 16 (1979).

The ABA’s General Principles Governing Imprisonment, Standard 23-1.1(e) states, in pertinent

part:

        For a prisoner not serving a sentence for a crime, the purpose of imprisonment should be
        to assure appearance of the prisoner at trial and to safeguard the public, not to punish.

        Detainees in Alton are neither screened in advance for mental health problems nor

afforded any review process once they are placed there, which any other prisoner in solitary

                                                 4
 Case 3:18-cr-30011-MJR Document 31 Filed 01/04/19 Page 5 of 8 Page ID #82




confinement would be afforded. “The Supreme Court held in Hewitt that the Due Process

Clause mandates that prison officials periodically review whether an inmate placed in

administrative segregation continues to pose a threat.” Isby, 856 F.3d at 524 (citing Hewitt v.

Helms, 459 U.S. 460, 477 n.9 (1983)). Likewise, federal inmate being punished in disciplinary

segregation in the BOP would be entitled to Three Day, Seven Day and Thirty Day reviews,

including in-person hearings every 30 days. 28 CFR 541.26.

       Pretrial detainees in Alton may actually be locked down more than 23 hours per day

because they must return to their cells to allow the COs to do their 30-minute rounds, serve

meals and medication, and move detainees for visitation. What is left of their one hour is not

spent in an exercise yard. It is divided between showering, cutting their own hair, walking in the

hallway, watching television or taking the one chance they have that day to speak with the other

detainees. Thus, the Alton detainees are not afforded one hour of exercise outside the cell each

day; they are potentially receiving less than five hours per week. “[F]ailure to provide inmates . .

. with the opportunity for at least five hours a week of exercise outside the cell raises serious

constitutional questions.” Davenport v. DeRobertis, 844 F.2d 1310, 1315 (7th Cir. 1988).

       The conditions at Alton are nowhere close to the conditions of confinement

recommended by the ABA Standards for Criminal Justice – Treatment of Prisoners.

Standard 23-3.6 Recreation and out-of-cell time

       (a) To the extent practicable and consistent with prisoner and staff safety, correctional
       authorities should minimize the periods during the day in which prisoners are required
       to remain in their cells.

       (b) Correctional authorities should provide all prisoners daily opportunities for
       significant out-of-cell time and for recreation at appropriate hours that allows them to
       maintain physical health and, for prisoners not in segregated housing, to socialize with
       other prisoners. Each prisoner, including those in segregated housing, should be offered



                                                  5
 Case 3:18-cr-30011-MJR Document 31 Filed 01/04/19 Page 6 of 8 Page ID #83




       the opportunity for at least one hour per day of exercise, in the open air if the weather
       permits.

       (c) Correctional authorities should whenever practicable allow each prisoner not in
       segregated housing to eat in a congregate setting, whether that is a specialized room or a
       housing area dayroom, absent an individualized decision that a congregate setting is
       inappropriate for a particular prisoner. Prisoners should be allowed an adequate time to
       eat each meal.

(Exhibit B) (emphasis added)

       The regulations governing pretrial detainees in BOP custody also require greater

recreational time than Alton allows: “At a minimum, . . . staff shall provide the pretrial inmate

with the following recreational opportunities: (1) One hour daily of outside recreation, weather

permitting; or (2) Two hours daily of indoor recreation.” 28 CFR § 551.115(b).

       The dangers of isolation during confinement are well known. For over 100 years, courts

have considered the effects of solitary confinement on the health and well-being of the prisoner.

In the case of In re Medley, 134 U.S. 160 (1890), the Court held: “[T]he solitary confinement to

which the prisoner was subjected . . . was an additional punishment of the most important and

painful character, and is, therefore, forbidden by this [ex post facto] provision of the Constitution

of the United States.” 134 U.S. 160, 171 (1890).

               Solitary confinement—that is the confinement of a prisoner alone in a cell for all,
       or nearly all, of the day with minimal environmental stimulation and minimal opportunity
       for social interaction—can cause severe psychiatric harm. It has indeed long been known
       that severe restriction of environmental and social stimulation has a profoundly
       deleterious effect on mental functioning.

Stuart Grassian, Psychiatric Effects of Solitary Confinement, 22 Wash. U. J.L. & Pol’y 325
(2006).

       One study has shown that “inmates ever assigned to solitary confinement were 3.2 times

as likely to commit an act of self-harm per 1000 days at some time during their incarceration as



                                                  6
 Case 3:18-cr-30011-MJR Document 31 Filed 01/04/19 Page 7 of 8 Page ID #84




those never assigned to solitary.” Kaba, Fatos; et al., "Solitary Confinement and Risk of Self-

Harm Among Jail Inmates," American Journal of Public Health, Vol. 104, No. 3: 442, at 444

(March 2014). “Although only 7.3% of admissions included any solitary confinement, 53.3% of

acts of self-harm and 45.0% of acts of potentially fatal self-harm occurred within this group.” Id.

at 442.

          In Isby, the court noted: “We have held that ‘prolonged confinement in administrative

segregation may constitute a violation of the Eighth Amendment ... depending on the duration

and nature of the segregation and whether there were feasible alternatives to that confinement.’”

856 F.3d at 521 (quoting Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 666 (7th Cir.

2012)).

          Previous courts have recognized that “conditions of confinement could provide a basis

for departure, since this factor was apparently not taken into account by the Sentencing

Commission and could be unusual enough to take a case out of the heartland of the applicable

guideline.” United States v. Pressley, 345 F.3d 1205, 1218 (11th Cir. 2003) (citing United States

v. Carty, 264 F.3d 191, 196 (2d Cir.2001)). In United States v. Ramirez-Gutierrez, 503 F.3d

643, 645-46 (7th Cir. 2007), the court noted, “Harsh or unpleasant conditions of pretrial

confinement are not among the § 3553(a) factors, and we have not decided whether such

conditions could ever justify a reduced sentence.” However, “conditions of confinement might

warrant a sentencing judge's attention if a defendant can show that the conditions were

unusually harsh.” Id. (emphasis added) Mr. Shanklin believes the conditions of confinement at

the Alton City Jail are unusually harsh and push the boundaries of what is constitutionally

permissible.




                                                 7
  Case 3:18-cr-30011-MJR Document 31 Filed 01/04/19 Page 8 of 8 Page ID #85




       Mr. Shanklin believes a sentence of 55 months is reasonable for the offense of a felon

with a gun under the front seat of his car. This sentence is sufficient to address all of the §

3553(a) factors and takes into consideration Mr. Shanklin’s polite behavior with the police at the

time of his arrest, the absence of violence or weapons offenses in his past, and the unusually

harsh conditions he has endured at the Alton City Jail for the past eight months.

                                               Respectfully submitted,

                                               /s/ Stephen R. Welby
                                               STEPHEN R. WELBY
                                               Federal Public Defender
                                               650 Missouri Avenue, Room G10A
                                               East St. Louis, Illinois 62201
                                               (618) 482-9050
                                               ATTORNEY FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

   The undersigned attorney hereby certifies he has caused a true and correct copy of the

foregoing to be served upon:

                             Mr. Derek Wiseman
                             Assistant United States Attorney
                             Nine Executive Drive, Suite 300
                             Fairview Heights, Illinois 62208


via electronic filing with the Clerk of the Court using the CM/ECF system this 4th day of
January, 2019.

                                               /s/ Stephen R. Welby
                                               STEPHEN R. WELBY




                                                  8
